DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4, 7-13, and 15-16 in the reply filed on 05/04/2022 is acknowledged.
Claims 5-6 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2022.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-4, 7-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 9290312 B2).
Regarding claims 1, 12, and 15, Brown teaches a double-walled cup made of a paper material comprising an inner receptacle (200) including a sidewall (210) and a first bottom wall (400), wherein an upper portion of the sidewall has a first taper angle (at lip 202/212) and a lower end of the sidewall has a second taper angle (at 208; see Fig. 3); and an outer sleeve (300) having an inner surface and an outer surface, the outer sleeve at least partially surrounding the inner receptacle (see Fig. 2); wherein at least a portion of a lower edge of the lower end of the receptacle sidewall is in contact with the inner surface of the outer sleeve (at 530; see Figures 5-6).
Regarding claim 2, Brown teaches a cup wherein a lower end of the outer sleeve extends beyond and is located below the lower edge of the receptacle sidewall (620; see Fig. 2).
Regarding claims 3-4, 13, and 16, Brown teaches a cup wherein the lower end of the outer sleeve comprises a reverse bend portion having an upper terminal edge (530), and wherein at least a portion of the lower end of the receptacle sidewall is in contact with the upper terminal edge of the reverse bend (see Figures 5-6).
Regarding claim 7, Brown teaches a cup wherein the first bottom wall includes a downwardly depending annular skirt (421) secured the receptacle sidewall. 
Regarding claim 8, Brown teaches a cup wherein the lower end of the receptacle sidewall forms a reverse bend portion (504) at least partially surrounding the annular skirt of the first bottom wall (see Fig. 7).
Regarding claim 9, Brown teaches a cup wherein a circumferential gap (600) is defined between the inner receptacle sidewall and the outer sleeve.
Regarding claims 10-11, Brown teaches a cup wherein the first taper angle is between about 3° and about 5° measured from vertical and wherein the second taper angle is about between about - 1° and about 1° measured from vertical.  Examiner considers the upper rim of the cup to be the first taper and the bottom reverse curl to be the second taper.  Examiner notes that since each of those sections comprise a complete curl, there will exist at least one tangential portion that will satisfy the claimed angular ranges.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734